Citation Nr: 1223870	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly pension based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2002 and in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the rating decision in September 2002, the RO denied a claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound.  While on appeal, in a rating decision in November 2004, the RO granted special monthly pension by reason of being housebound, but continued to deny special monthly pension based on the need for aid and attendance.  In the 2006 rating decision the RO denied service connection for hearing loss and tinnitus.

In February 2011, the Board remanded the claims of service connection for a bilateral hearing loss disability and tinnitus for a VA examination and opinion, which was done in January 2012.  No further action to ensure compliance with the Board's remand directive as regards the claims of service connection for a bilateral hearing loss disability and tinnitus is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its February 2011 decision the Board also remanded the issue of entitlement to special monthly pension based on the need for aid and attendance, for adjudication of that issue.  Review of the record reveals that further development is warranted.

The claim for special monthly pension based on the need for regular aid and attendance is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  




FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 

2.  Tinnitus was not affirmatively shown to have had onset during service; tinnitus, first diagnosed after service, is unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.







Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, in August 2005.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.





As for the content and the timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Although VCAA notice did not cover the effective date of a claim or the degree of disability assignable, since service connection is denied, no effective date or disability rating can be assigned, so there is no possibility of any prejudice to the Veteran due to the omission in the VCAA notice.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was also afforded a VA examination.  

The Board has reviewed the examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided opinions, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds the evidence sufficient to decide the claims. 





As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

The Veteran was granted Social Security benefits for disability unrelated to hearing loss or tinnitus.  As the Veteran has not argued that the records are relevant, VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322   (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to noise from pneumatic tools in a motor pool and maintenance shop and to noise from heavy weapons during his assignment to a Howitzer battalion.  

The DD-214 shows that the Veteran was Supply Specialist.

The service treatment records show that on induction examination in July 1966 the results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
-5
-5
5
5
-
Left ear
5
5
5
5
-5






Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
10
5
15
15
5
Left ear
20
15
15
15
0

During service in February 1968, the Veteran complained of an earache.  Treatment consisted of irrigation.

On separation examination in April 1969, the results of audiology testing were: 

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
-
0
Left ear
0
0
0
-
0

In July 2005 the Veteran filed his claim for service connection for hearing loss and tinnitus.  

On VA examination in January 2012, the Veteran complained of recurrent tinnitus; mostly in the evenings.  The VA examiner, an audiologist, noted that the Veteran served in the motor pool for two years and in supply for one year during service.  The VA examiner also noted that the Veteran had significant post-service noise exposure in his work in a shipyard, on a production line, on a paper mill production line, and in construction.  

The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
20
15
25
60
50
Left ear
15
15
25
50
45




The diagnosis was bilateral sensorineural hearing loss.  The Maryland CNC Word List Recognition Scores were 96 percent bilaterally.  

According to the VA examiner, the Veteran's current hearing loss and tinnitus were not likely caused by or a result of service because the Veteran had normal hearing on separation from service and there were no significant threshold shifts during service.  The VA examiner also stated that tinnitus was not related to military service because there was no threshold shift from enlistment to separation, and no specific causal event linked to the onset of the tinnitus.

There is no post-service medical evidence relating to hearing loss or tinnitus before the January 2012 examination.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran was not in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Analysis

Applying the Principles and Theories of Service Connection

Bilateral Hearing Loss

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. 

A higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157(1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

The audiograms on entrance and on separation did not show impaired hearing or a hearing loss disability under 38 C.F.R. § 3.385 as the thresholds were 20 decibels or less at the tested frequencies. 

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 
(Presumptive Service Connection for a Chronic Disease)


In statements in support of his claims, the Veteran stated that he was exposed to the noise in a motor pool and maintenance shop and to the firing of artillery pieces.  

To the extent the Veteran asserts that he experienced symptoms of impaired hearing due to noise exposure in service, the Veteran is competent to state that he experienced symptoms of impaired hearing in service.  As the service treatment records contain no complaint, finding, or history of hearing impairment, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.  

Then service connection may be shown by either continuity of symptomatology under 38 C.F.R. § 3.303(b) after service or by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran has maintained that he has had impaired hearing since service, but as it does not necessarily follow that there is a relationship between the claimed hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

A hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law  that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  

Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

A hearing loss disability, however, is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a hearing loss disability. To the extent the Veteran asserts the presence of a hearing loss disability since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity or a disability first diagnosed after service. 

To the extent the Veteran has expressed the opinion that relates hearing loss to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  

Here the question of the relationship between noise exposure in service and hearing loss is not a simple medical condition as the Veteran as a lay person is not competent to diagnose hearing loss, based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between noise exposure in service and hearing loss. 

Therefore the Veteran's lay opinion is not competent evidence and the Veteran's lay opinion must be excluded, that is, the opinion is not admissible as evidence and cannot be considered competent evidence favorable to claim.

Where, as here, there is a question of a diagnosis of a hearing loss disability, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.  





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

In this case, there is no competent medical evidence that relates the present hearing loss disability to the continuity of symptomatology averred.  Also there is no competent medical evidence of a diagnosis of a hearing loss disability within the first year after service separation as the first such diagnosis was in 2012, 40 years after service separation, well beyond the one year presumptive period for a hearing loss disability as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

The competent evidence of record on the question of causation consists of the report of the VA examination in 2012, which was conducted by an audiologist, who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  According to the VA examiner, it was not likely that the Veteran's hearing loss was related to noise exposure in-service because the Veteran's hearing thresholds were normal on separation from service, and there was no significant threshold shift in service.  The Board finds the VA examiner's opinion, which is uncontroverted by any other medical evidence, highly probative evidence against the Veteran's claim.  

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 


Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  And the Veteran asserts that his tinnitus is related to service.  

In this case there are risk factors other than in service noise exposure for developing tinnitus, for example, post-service noise exposure, as reported by the Veteran in his examination in 2012.  And the VA examiner found that the Veteran's tinnitus was related to current sensorineural hearing loss, which was not related to service.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence. 

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.  On the contrary, the competent medical evidence is against the claim.



According to the VA examiner in 2012, an audiologist qualified through education, training, or experience to offer a medical opinion, the Veteran's tinnitus was not likely related to noise exposure in service, rather tinnitus was related to sensorineural hearing loss, which the VA examiner found was not related to service.  

On the basis of the competent medical evidence the Board finds the current tinnitus is unrelated to noise exposure in service.  

As the opinion of the VA examiner is against the claim, which is the only competent evidence on the material question of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation in the context of the presence of other risk factors, namely postservice noise exposure and hearing loss is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d) , and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied. 







REMAND

On the claim for special monthly pension based on the need for aid and attendance of another person, the Veteran was last afforded a VA examination in October 2003.  At that time the VA examiner stated that the Veteran was housebound, and noted that the Veteran's conditions were permanent and worsening. 

As there is an indication that the Veteran's condition may have worsened since the last VA examination in 2003, a reexamination is warranted.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the need for regular aid and attendance. 

2.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


